DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/25/2021. Claims 1-15 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delivery track of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both sliding support and conveyor track in paragraph [0039].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recites “a width of the packaging web is between 25 centimeters (cm) and 300 cm”, which is new matter that is not disclosed in the Specification.  The specification, paragraph [0017], disclose a preferable width of 50 cm to 100 cm, which differs from the claim width, which is an introduction of new matter, wherein the amended claim language fails to recite a limitation that is not disclosed in the previous claims and the specification.
Claim 4 recites “wherein a disposal to the deformation device sinks until an apex of a delivery track by starting at the conveyor track towards the deformation device”, the introduction of a delivery track without disclosure of what constitutes a delivery track within the specification is an introduction of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the limitation, ”a plane sliding support surface coupled with conveyor track”, renders the claim indefinite because, the conveyor track, as shown in Figure 2, is one pieces and lacks any type of coupling joint on connect two pieces.  In order to advance prosecution of the application, the office will interpret the conveyor track as shown in Figure 2, wherein the inflection point of conveyor structure is the coupling or transition point, extending from reception to the deformation device. 
Regarding Claims 4 and 11, the limitation, “wherein a raise of the bridge arc decreases from the reception until the deformation device, further wherein a disposal to the deformation device sinks until an apex of the delivery track by starting at the conveyor track towards the deformation device”, renders the claim indefinite because the if the raise of the bridge arc is decreasing from reception to the deformation device, the bridge arc would be a constant downward slope with no apex at the top of the conveyor signifying that the slope of the conveyor is changing from a positive value to a negative value.  In order to advance prosecution of the application, the office will interpret the limitation as shown in Fig. 2.
Regarding Claims 11, the limitation, “a tangent direction forms an angle of reception smaller than 20° and larger than 00, relative to the vertical direction at the reception of the sliding support at the bridge arc, wherein a tangential direction of a 0 and larger than 00”, renders the claim indefinite because the claim fails to dictate at what point on the slide support, which is in the form of a bridge arc, the tangent is taken, in order to determine the angles from reception to disposal.  In order to advance prosecution, the office will interpret the limitation as an apparatus with an arc structure formed between the reception of the web of material to the discharged of the web of material.
Regarding Claim 12, recite the limitations, “wherein the radius of curvature of the bridge arc is at least double the width of the web”, renders the claim indefinite because the radius is based on an unbounded width.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Regarding Claim 12, the limitation, “wherein a raise of the bridge arc decreases from the reception until the deformation device, further wherein a disposal to the deformation device sinks until an apex of the delivery track by starting at the conveyor track towards the deformation device”, renders the claim indefinite because the if the raise of the bridge arc is decreasing from reception to the deformation device, the bridge arc would be a constant downward slope with no apex at the top of the conveyor signifying that the slope of the conveyor is changing from a positive value to a negative value.  In order to advance prosecution of the application, the office will interpret the limitation as shown in Fig. 2.
Regarding Claim 12, the limitation “a tangent direction forms an angle of reception smaller than 20° and larger than 00, relative to the vertical direction at the reception of the sliding support at the bridge arc, wherein a tangential direction of a 0 and larger than 00”, renders the claim indefinite because the claim fails to dictate at what point on the slide support, which is in the form of a bridge arc, the tangent is taken, in order to determine the angles from reception to disposal.  In order to advance prosecution, the office will interpret the limitation as an apparatus with an arc structure formed between the reception of the web of material to the discharged of the web of material.
Regarding Claim 15, the limitation “wherein the plane sliding support of the conveyor track comprises a sliding support length of at least two widths of the web”, renders the claim indefinite because the sliding support length is based on an unbounded width.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheich (US Pub 20080125300).

Regard Claim 1, Cheich discloses a packaging station (300-Fig. 18) comprising: 
a deformation device (Fig. 18, assembly of catch device 316, tubular section 312 and chute 310) for converting a web of packaging material drawn from a supply of packaging web into a dunnage material (Fig. 22); and 
a conveyor structure (306-Fig. 18) for receiving the drawn web of packaging material and for feeding the drawn web of packaging material into the deformation device (paragraph [0097] and Fig. 22), wherein the conveyor structure comprises: 
a conveyor track (Fig. 18, portion of 306 extending to the point of inflection of 306) comprising a surface extending from a reception (Fig. 19, section of guide 306 which is distal from 310 and before the point of inflection of guide 306) of the conveyor structure to the deformation device (Fig. 18, chute 312 connects to section 312), wherein the conveyor track is configured so that after passing the reception, the web of packaging material travels over the surface in a conveying direction for a distance that is at least double a width of the web (Fig. 18, the operator may select a web material that would meet the dimensional limitation requirement); and
a plane sliding support (Fig. 18, portion of 306 extending from the point of inflection to 310) coupled (the inflection point of 306 is interpreted as the coupling or transition point of 306) with the conveyor track and comprising a (Fig. 18-22, the operator may select a web material that would meet the dimensional limitation requirement, additionally, 306 and 310 have a large to small dimensional relationship relative to the direction of travel to the dunnage material thru the apparatus).
However, Cheich is silent regarding wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm.
Cheich does disclose the conveyor structure with the conveyor track and plane sliding support, wherein the web is feed from across the conveyor structure to the deformation device, and that one of ordinary skill in the art would have recognized that both apparatuses would perform equally and could use the same web of material with the claimed web width as a dunnage material.
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the width of a web material as disclosed by Cheich, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 
	 
	Regard Claim 2, Cheich discloses wherein the plane sliding support is formed by a sheet or a mesh (Fig. 18, 306 is a physical form in the shape of a sheet), and facing the web of packaging material (Fig. 22, 306 is facing 302), wherein the reception of the conveyor track is formed by a rectilinear edge extending essentially perpendicular with respect to the conveying direction (Fig. 19, guide 306 has an rectilinear edge perpendicular to the conveying direction).

	Regard Claim 3, Cheich discloses wherein the plane sliding support of the conveyor track comprises sliding support length of at least two widths of the web (Figs. 18-22, the operator may select a web material that would meet the dimensional limitation requirement).

	Regard Claim 4, Cheich discloses wherein the conveyor track comprises a bridge arc (Fig. 19, plow 306 has a bridge arc) connecting the supply of packaging material web with the deformation device (Fig. 22, material 302 travels across plow 306 to chute 312), wherein the radius of curvature of the bridge arc is at least double the width of the web (Figs. 18-22, the operator may select a web material that would meet the dimensional limitation requirement), wherein a raise of the bridge arc decreases from the reception until the deformation 2Application No. 15/746,953Docket No. 15863-7device (Figs. 18-22, 306 has a bridge arc with a defined point of inflection), further wherein a disposal to the deformation device (Figs. 18-22, 306 and 310 have a bridge arc with a defined point of inflection, wherein after the point of inflection, the slope decreases towards chute 312).

Regard Claim 5, Cheich discloses wherein a tangent direction forms an angle of reception smaller than 20 degrees and larger than 0 degrees (Figs. 18-22, the tangential angle formed in the proximal portion guide 306 appears to be within the range of angles), relative to the vertical direction at the reception of the sliding support at the bridge arc, wherein a tangential direction of a disposal of the concavely-planar sliding support relative to the vertical direction forms an angle of disposal smaller than 20 degrees and larger than 0 degrees (Figs. 18-22, the tangential angle formed within plow 306 appears to be within the range of angles).

Regard Claim 6, Cheich discloses wherein deformation device comprises a channel shaped deformation device (Fig. 22, chute 310 and section 312 forms a channel) that connects to the conveyor track (Fig. 18, 306 is connected to 310), wherein the channel-shaped deformation device comprises a concavely-planar channel bottom surface (Fig. 22,310 and 312 would have a concave shape), the radius of curvature of which corresponds to that of the conveyor track and a width transverse to the conveying direction of the channel cross section in the conveying direction continuously decreases and a height of the channel cross section in conveying direction (Fig. 19, 310 narrows at between 306 and 312 and the height of the channel has an increase in device 316).

Regard Claim 7, Cheich discloses wherein the deformation device comprises a tapering channel corridor (Fig. 19, 310 defines a tapering channel corridor) opening into a disposal opening (Fig. 22, connection from 310 to 312), wherein within the channel corridor a deformation of the web of packaging material is realized by the walls of the channel (Fig. 22, material 302 is deformed by 310 and 316). 

Regard Claim 8, Cheich discloses wherein the conveyor track is dimensioned such that, after passing the reception, the web of packaging material can bear its entire surface, along the entire width of the web in the direction transverse to the conveying direction, on the conveyor structure (Fig. 22, plow 306 is bearing the stock material 302, and the material can be sized to by the operator to meet the dimensional requirement limitation).

Regard Claim 9, Cheich discloses wherein the deformation device is oriented relative to a vertical direction in a fixed manner with an inclination angle (Figs. 18-22, 310, 312 and 316 are generally fixed with a downward inclination angle), such that the dunnage material leaving the deformation device is oriented vertically downward at a disposal opening (Fig. 22), wherein the conveyor structure is positioned in a 3Application No. 15/746,953Docket No. 15863-7direction of gravity above the disposal opening (Fig. 19, 306 is above 316), further wherein the reception of the conveyor structure is arranged essentially on the same height as the (Fig. 19, the connection of 306 and 310 is essentially the same height as the connection of 310 and 312).

Regard Claim 10, Cheich discloses wherein a width of the packaging web is at least 50 centimeters (cm) (Fig. 22, material 302 appears to be at least 50 centimeters).

Regard Claim 11, Cheich discloses a packaging station (300-Fig. 18) comprising: 
a deformation device (Fig. 18, assembly of catch device 316, tubular section 312 and chute 310) for converting a web of packaging material drawn from a supply of packaging web into a dunnage material (Fig. 22); and 
a conveyor structure (306-Fig. 18) for receiving the drawn web of packaging material and for feeding the drawn web of packaging material into the deformation device (paragraph [0097] and Fig. 22), 
wherein the conveyor structure comprises: 
a conveyor track (Fig. 18, portion of 306 extending to the point of inflection of 306) comprising a surface extending from a reception (Fig. 19, section of guide 306 which is distal from 310 and before the point of inflection of guide 306) of the conveyor structure to the deformation device (Fig. 18, chute 312 connects to section 312), wherein the conveyor track is configured so that after passing the reception, the web of packaging material travels over the surface in a conveying direction and the conveyor track comprises a bridge arc (Fig. 19, member 306 has a defined bridge art) connecting the supply of packaging material web with the deformation device (Fig. 22, web material is traveling over member 306, which extends from a supply side to the device 316), wherein a disposal to the deformation device sinks until an apex of a delivery track by starting at the conveyor track towards the deformation device (Figs. 18-22, 306 and 310 have a bridge arc with a defined point of inflection, wherein after the point of inflection, the slope decreases towards chute 312) and a plane sliding support (Fig. 18, portion of 306 extending from the point of inflection to 310) coupled (the inflection point of 306 is interpreted as the coupling or transition point of 306).
	However, Cheich is silent regarding a tangent direction forms an angle of reception smaller than 20° and larger than 00, relative to the vertical direction at the reception of the sliding support at the bridge arc, wherein a tangential direction of a disposal of the concavely planar sliding support relative to the vertical direction forms an angle of disposal smaller than 200 and larger than 00.
	Cheich does disclose the conveyor structure with the conveyor track and plane sliding support, wherein the web is feed from across the conveyor structure to the deformation device, wherein the conveyor structure is in the form of a bridge arc, and that one of ordinary skill in the art would have recognized that both apparatuses would perform equally because of similar structure.
	Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the angular bridge arc dimensions of the conveyor structure as disclosed by Cheich, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

	Regarding Claim 12, Cheich discloses wherein the radius of curvature of the bridge arc is at least double the width of the web, wherein a raise of the bridge arc decreases from the reception until the deformation device, further wherein a disposal to the deformation device sinks until an apex of the delivery track by starting at the conveyor track towards the deformation device, further wherein a tangent direction forms an angle of reception smaller than 20°and larger than 00, relative to the vertical direction at the reception of the sliding support at the bridge arc, wherein a tangential direction of a disposal of the concavely- planar sliding support relative to the vertical direction forms an angle of disposal smaller than 200 and larger than 00.
	
	Regarding Claim 13, Cheich discloses a sliding support width of at least 1.5 times a width of the web of packaging material (Fig. 18-22, the operator may select a web material that would meet the dimensional limitation requirement, additionally, 306 and 310 have a large to small dimensional relationship relative to the direction of travel to the dunnage material thru the apparatus).
	However, Cheich is silent regarding wherein a width of the packaging web is between 25 centimeters (cm) and 300 cm.
Cheich does disclose the conveyor structure with the conveyor track and plane sliding support, wherein the web is feed from across the conveyor structure to the deformation device, and that one of ordinary skill in the art would have recognized that both apparatuses would perform equally and could use the same web of material with the claimed web width as a dunnage material.
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the width of a web material as disclosed by Cheich, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Regarding Claim 14, Cheich discloses wherein the plane sliding support is formed by a sheet or a mesh (Fig. 18, member 306 is a sheet) and facing the web of packaging material (Fig. 22, member 306 is facing material 302), wherein the reception of the conveyor track is formed by a rectilinear edge extending essentially perpendicular with respect to the conveying direction (Fig. 19, member 306 has rectilinear edge extending essentially perpendicular with respect to the conveying direction).

Regarding Claim 15, Cheich discloses wherein the plane sliding support of the conveyor track comprises a sliding support length.
However, Cheich is silent regarding wherein the plane sliding support of the conveyor track comprises a sliding support length of at least two widths of the web.
Cheich does disclose the conveyor structure with the conveyor track and plane sliding support, wherein the length of the plane sliding support of the conveyor track is capable of be at least two widths of the web, and that one of ordinary skill in the art would have recognized that both apparatuses would perform equally and could use the same web of material with the claimed web width as a dunnage material.
Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the width of a web material as disclosed by Cheich, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that:
“Cheich fails to disclose or render obvious that claim 1 recites a plane sliding support coupled with the conveyor track and comprising a sliding support width of at least 1.5 times a width of the web of packaging material where a width of the packaging web is between 25 centimeters (cm) and 300 cm. Specifically, Cheich does not have a sliding support width of at least 1.5 times a width of the web of packaging material.”

The examiner disagrees because, the width dimensions of the slide support is based off the width dimension of the product used by the applicant’s claimed apparatus, as such, it would have been obvious to one of ordinary skill in the art, to modify the dimensions of the product to accommodate the dimensions of the claimed apparatus, wherein, a change in scale of the product used by the claimed apparatus would not make a contribution over the prior art.

“specifically, Cheich does not have the tangent direction forming an angle of reception smaller than 20°and larger than 00, relative to the vertical direction at the reception of the sliding support at the bridge arc and the tangential direction of a disposal of the concavely planar sliding support relative to the vertical direction forms an angle of disposal smaller than 20° and larger than 00.”

The examiner disagrees because, the applicant fails to define a datum of reference to where the tangents to the surface are taken, the prior art teaches a concave sliding support surfaces have multiple locations that would meet the claimed limitations, additionally, the prior art discloses the concave sliding support surface, which is capable of performing the utility of the applicant’s claimed apparatus, and that it would have been obvious to one of ordinary skill in the art, to have modified the angular dimensions of the prior art, wherein, a change in the dimension of the sliding support scale of claimed apparatus would not make a contribution over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/20/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731